Citation Nr: 1605479	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  05-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to October 29, 2010, and a disability rating greater than 10 percent from January 1, 2011, for right foot hallux valgus. 

2.  Entitlement to an initial disability rating in excess of 10 percent for left foot hallux valgus prior to June 10, 2005, and from August 1, 2005.

3.  Entitlement to an initial compensable disability rating for right foot hammer toes. 

4.  Entitlement to an initial compensable disability rating for left foot hammer toes.

5.  Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 beyond December 31, 2010, based on a need for convalescence following an October 29, 2010, surgery on the right foot.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 and February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.   

The Veteran was initially afforded a hearing before Veterans Law Judge in May 2006 over the matters then on appeal.  The Board remanded the claims in August 2007, December 2008, and August 2010 for additional development.

In May 2012, the Board granted an initial 10 percent disability rating for left hallux valgus from April 7, 2004, to June 9, 2005, denied a disability rating in excess of 10 percent for left hallux valgus, and denied a compensable rating for left foot hammer toes.  The Board remanded the issues of entitlement to an initial compensable disability rating prior to October 29, 2010, and a disability rating greater than 10 percent from January 1, 2011, for right hallux valgus; entitlement to an initial compensable disability rating for right foot hammer toes; an extension of a temporary total disability rating beyond December 31, 2010, for convalescence following surgery, and entitlement to a TDIU. 

The Veteran was subsequently granted an initial 10 percent disability rating for left hallux valgus from April 7, 2004, to June 9, 2005 by the Reno RO. 

In September 2013, pursuant to a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board notified the Veteran of an opportunity to receive a new decision.  

In October 2013, the Veteran responded that he wished to have the prior Board decision vacated and a new one issued in its place.  Consequently, in June 2014, the Board vacated the decisions made by the Board in May 2012.  The Board's vacatur did not disturb the claims that were remanded in the May 2012 decision.   

In August 2014 the Veteran's case was remanded so that he could participate in a new Board hearing.  In May 2015 the Veteran was afforded a Travel Board hearing before a different Veterans' Law Judge.  A transcript of those proceedings is of record.  At the May 2015 hearing the Veteran was offered the opportunity to have another hearing before the third of the undersigned judges.  See 38 C.F.R. § 20.707; Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, after the option and process was explained to him, the Veteran declined to invoke this procedure.  

As noted above, the issue of entitlement to a TDIU was remanded by the Board in its May 2012 decision.  As it appears that the issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the matter remains pending on appeal pursuant to the 2012 remand and is not currently before the Board. 



FINDINGS OF FACT

1.  Based on the Veteran's pain and functional impairment, his right foot hallux valgus condition more closely approximated the criteria for a 10 percent disability rating prior to October 29, 2010. 

2.  Accounting for the grant of benefits provided herein, the Veteran is in receipt of the maximum schedular rating for left and right foot hallux valgus throughout the appeal period.  

3.  Based on the Veteran's pain and functional impairment, his right foot hammer toe condition most closely approximates the criteria for a 10 percent rating under the applicable provisions. 

4.  Based on the Veteran's pain and functional impairment, his left foot hammer toe condition most closely approximates the criteria for a 10 percent rating under the applicable provisions. 

5.  The evidence does not show that the Veteran was incapacitated or convalescing within the meaning of the applicable regulation beyond December 31, 2010. 

6.  The Veteran's bilateral hammer toe and hallux valgus disabilities, both individually and in combination with his other service-connected disabilities, are not productive of such an exceptional or unusual disability picture that referral for extraschedular consideration is warranted.


CONCLUSIONS OF LAW

1.  For the period prior to October 29, 2010, the criteria for an initial disability rating of 10 percent for right foot hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5280 (2015).

2.  The criteria for a disability rating in excess of 10 percent for right foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5280 (2015).

3.  The criteria for a disability rating in excess of 10 percent for left foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5280 (2015).

4.  The criteria for an initial disability rating of 10 percent for right foot hammer toes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5282 (2015).

5.  The criteria for an initial disability rating of 10 percent for left foot hammer toes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5282 (2015).

6.  The criteria for an extension of a temporary total disability rating under 38 C.F.R. § 4.30 beyond December 31, 2010, based on a need for convalescence following an October 29, 2010, surgery on the right foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claims for higher ratings arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Likewise, the Veteran's claim for extension of his temporary total rating arises from his disagreement with the initial grant of a temporary total evaluation and is similarly a downstream issue for which separate notification is not required. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private medical records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained.  

The Veteran underwent VA examinations in June 2004, November 2010, and February 2015 which involved review of the claims file, in-person interviews, and musculoskeletal assessments.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that his conditions have worsened since his February 2015 examination and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Furthermore, the VLJ explained the panel decision process and the options available to the Veteran.  The VLJ also sought information concerning the Veteran's employment and the effects of his disabilities on that employment.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated actual knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claims can be adjudicated based on the current record.

In May 2012 the Board remanded this case for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding any outstanding private treatment records, issued a statement of the case concerning the Veteran's claim for an extension of his temporary total rating for convalescence from right foot surgery, obtained VA treatment records since February 2012 and provided the Veteran with a new VA examination in February 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

The Veteran is currently in receipt of a 10 percent rating from April 7, 2004, for left foot hallux valgus, a 10 percent rating from January 1, 2011, for right foot hallux valgus and noncompensable ratings for bilateral hammer toes.  The Veteran contends that the severity of these disabilities warrants higher ratings.  The Veteran is also in receipt of temporary total ratings under 38 C.F.R. § 4.30 from June 10, 2005 to August 1, 2005, for convalescence following left foot surgery and from October 29, 2010, to January 1, 2011, for convalescence following right foot surgery.  The Veteran maintains that the second period of temporary total rating should be extended. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

III.  Analysis

1.  Hallux Valgus

Unilateral hallux valgus that is severe, if equivalent to amputation of great toe is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

The Veteran is currently in receipt of the maximum schedular rating for his left foot hallux valgus throughout the appeal period and for his right foot hallux valgus since January 1, 2011.  See 38 C.F.R. § 4.71a Diagnostic Code 5280.  The Board does not find that the Veteran's hallux valgus would be more appropriately rated under a different diagnostic code as the currently applied code directly contemplates the Veteran's disability.  Aside from extraschedular consideration, which is addressed below, the only question before the Board then is whether the Veteran is entitled to a compensable rating for his right foot hallux valgus prior to October 29, 2010, the date he underwent surgical correction of his right foot hallux valgus. 

In May 2004 the Veteran was observed to have hyperkeratotic formation subsecond metatarsal head bilaterally.   He was assessed with hallux valgus bilaterally with associated pinch calluses medial hallux and plantar displaced metatarsals.

In June 2004 the Veteran was assessed with plantar displaced metatarsals.  It was noted that at some point in time, surgical intervention may be required.  

At a June 2004 VA examination the Veteran complained of pain in both lower extremities when standing and walking but not when sitting.  The Veteran reported quitting his job as a cook because he could not stand for too long.  No swelling, heat, redness, painful motion, edema, weakness, tenderness or lack of endurance was noted on observation.  The Veteran's gait was normal and he was able to do standing, squatting, supinating, and pronating although rising on his toes and heels was very difficult.  X-rays showed mild bunion deformity, including mild first metatarsal head hypertrophy medially accompanied by overlying soft tissue swelling and possible small osteochondroma on the first metatarsal head, otherwise within normal limits.  The Veteran was assessed with hallux valgus bilaterally with approximately 72 degrees angulation.

In June 2005 the Veteran underwent a bunionectomy on his left hallux.  The Veteran has testified that it was suggested to him that he have both feet operated on at the same time but that he chose to have only the left foot done so that he could remain ambulatory during his recovery.  August 2005 postoperative recovery notes indicate that the Veteran was recovering well and was anxious to have his other foot done.  Surgery on the right foot was to be scheduled at the Veteran's discretion. 

At his May 2006 hearing the Veteran reported pain in his right foot due to his toe curvature. 

In October 2010 the Veteran underwent surgery on his right foot for correction of his hallux valgus. 

In November 2010 the Veteran underwent another VA examination.  The examiner noted the recent bunionectomy had rectified the hallux valgus but that considerable swelling was present and that it would take up to 2 years to assess the Veteran's recovery from the procedure. 

The Veteran has been in receipt of a 10 percent rating since the October 2010 surgery.  

The Board finds that the Veteran's right foot hallux valgus symptomatology warrants a 10 percent rating prior to October 29, 2010.  The Veteran has testified that his left and right foot hallux valgus were similar in severity prior to surgery and that the only reason he did not have surgery on both feet simultaneously was that he wanted to remain ambulatory following the procedure.  Medical records for the period prior to the left foot bunion surgery, including his June 2004 VA examination, do not show a significant differentiation in the severity of the left foot or right foot hallux valgus.  The Board has previously found, based on the Veteran's pain and functional impairment, that his left foot hallux valgus more closely approximated the criteria for a 10 percent disability rating even prior to surgery.  As the symptomatology and severity of both hallux disabilities appear to be similar prior to surgery, the Board finds that based on the Veteran's pain and functional impairment that his right foot hallux valgus condition more closely approximated the criteria for a 10 percent disability rating prior to October 29, 2010, and thus, that a 10 percent rating is warranted for that period.  38 C.F.R. § 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.71a, Diagnostic Code 5280 (2015). 

2.  Hammer Toes

In May 2004 the Veteran was diagnosed with hammer toe syndrome in digits 2-4 bilaterally that reportedly caused pain and swelling.  He has been rated at a noncompensable level bilaterally under Diagnostic Code 5282 which states that hammer toe of a single toe is rated noncompensable (0 percent) disabling and that unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  

June 2004 x-rays showed claw toe deformities of the second through fifth digits of the right foot.  His June 2004 VA examiner diagnosed hammer toes at the second, third, and fourth digits bilaterally, radiographically worse on the right, where claw toe deformities were noted. 

In June 2005 the Veteran underwent surgery to correct hammer toes on digits 2-4 of the left foot.  He reportedly healed well following the surgery and August 2005 records showed the referenced digits to be straight. 

In May 2006 the Veteran testified that all four non-hallux digits on both feet were hammer toed.  The Veteran reported occasional pain and reduced movement in the surgically corrected toes and that the toes on his right foot were curved upwards. 

In October 2010 the Veteran was assessed with right foot hammer toes 2, 3, 4, and 5, symptomatic and semirigid.  He underwent corrective surgery that same month.  At his October 2010 examination the Veteran was diagnosed with moderate hammer toes of the right foot, digits 2-5 and mild hammer toes of the left foot, digits 2-5.  No evidence of clawfoot was found.

In July 2012 the Veteran underwent surgery to remove the hardware from the 2-4 digit of his right foot.

In February 2015 the Veteran underwent a new VA examination where he reported continued pain and swelling in both feet.  He was noted to have hammer toes of the 2-4 digits bilaterally with the second left digit being deformed.  

At his May 2015 VA hearing, the Veteran testified that hammer toe affected all of his toes except for his left little toe.  Functional loss from the combination of the Veteran's foot disabilities included pain on movement, pain on weight-bearing, swelling, disturbance of locomotion, and interference with standing and walking without requiring assistive devices. 

In view of the Veteran's pain and corresponding functional impairment, the Board finds that the Veteran's bilateral hammer toe condition most closely reflects the severity contemplated by a 10 percent disability rating.  Treatment records indicate that the Veteran has suffered from hammer toes affecting all of his non-hallux digits at one point or another, the majority of which continue to be assessed with hammer toe.  As the Veteran's two halluces have not been diagnosed with hammer toe, a 10 percent rating is not warranted under the rating schedule.  However, given that at least 7 of the Veteran's remaining 8 digits suffer from hammer toe and have required multiple surgical interventions in the past, and that the functional impairment from the combination of the Veteran's hallux valgus and hammer toes, is indistinguishable, the Veteran's condition more closely approximates the criteria for a 10 percent rating for each foot.  Thus a 10 percent initial disability rating is assigned for each foot.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5282.  The Board has considered whether other Diagnostic Codes may be applicable but finds that the rating for hammer toes is most appropriate.

3.  Temporary Total Rating

The Veteran is in receipt of a 100 percent evaluation following for the period from his October 29, 2010, surgery to December 31, 2010 based on a need for convalescence.  38 C.F.R. § 4.30.  He maintains that his temporary total rating period should be extended based on the amount of time being in a cast boot. 

A temporary total evaluation may be extended if treatment of a service-connected disability resulted in: surgery necessitating at least one month of convalescence; surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  Major joints include the shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).  Convalescence is "the stage of recovery following an attack of disease, a surgical operation, or an injury." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 418 (31ST ED.2007). 

At his November 2010 VA examination he was reported to be wearing a shoe cast. 

On December 7, 2010, the Veteran's sutures were removed.  He denied any nausea, fever, vomit, chills, open wounds, or signs of infection.  He stated that the foot was swollen but that he was doing well and was very pleased with the surgery.  Slight edema was noted.  The patient was instructed to continue normal activity and to report back on an as-needed basis. 

On December 30, 2010, the Veteran reported over the phone that he no longer needed pain medication but that his right second toe nail was growing outward and that he was unable to put a sock on it.  He also reported pain and swelling.  He was instructed to go to the emergency room if the pain was severe.  There is no indication from his testimony or the record that he did so. 

On January 10, 2011 the Veteran reported for his 2 month surgical follow-up.  He reported experiencing no pain.

On January 20, 2011 the patient returned for a follow up.  He denied any nausea, fever, vomit, chills, or signs of infection at this time.  He was reported to be doing well and was scheduled for a followup in 3 months. 

The Board finds that the preponderance of the evidence shows that the Veteran's period of convalescence from right foot surgery requires no additional time at the 100 percent rating under any of the aforementioned criteria.  The Veteran has argued that he could be entitled to an extension based on the length of time that he wore a cast, however it does not appear that any major joint was ever immobilized by a cast as the all references to the Veteran's cast following surgery were to a shoe cast.  Further, even if the Veteran's ankle had been casted following surgery, there is no indication that it was re-casted following suture removal in December.  Moreover, the Veteran reported later in December that he could not put a sock on his foot due to an ingrown toenail.  This action would have been impossible if he were still in a cast.  There is no other indication of severe postoperative residuals and the Veteran was noted to be ambulatory at his VA examination shortly following the surgery.  Although slight edema persisted beyond December, this does not merit a 100 percent rating as contemplated in the definition of convalescence or the applicable regulation.  Thus, there are no grounds for extending the Veteran's temporary total rating as his period of convalescence ended in December 2010 by any of the applicable criteria.  38 C.F.R. § 4.30.

IV.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Furthermore, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

The Veteran has reported that his feet can swell for several days, which has required him to purchase larger shoes for such occasions.  He reports nonspecific foot pain resulting from each of his foot disabilities individually and in combination.  This requires him to sit down if he has been standing for too long.  This also apparently affects the Veteran's gait and stretches his skin.  At his February 2015 VA examination the examiner attributed the following functional limitations to the comorbidity of the Veteran's service-connected feet disabilities and his knee and back conditions: preclusion from lifting 75 pounds during a full work schedule; limits prolonged standing, prolonged sitting, walking on uneven terrain, running and jumping, and repetitive use activities such as stooping, squatting, pulling/pushing, sweeping, digging, kneeling, crawling, climbing stairs and bike riding.  The examiner also noted a custom work shoe would be required. 

While the schedular rating criteria for hallux valgus and hammer toes do not specifically address symptomatology, the Board can measure the severity of the Veteran's condition against other Diagnostic Codes relating to the foot.  By comparison, the Board notes that severe foot injuries are generally contemplated by the rating schedule at 30 percent for each foot or 50 percent bilaterally.  See 38 C.F.R. § 4.71, Diagnostic Codes 5276-5284.  The Board notes the Veteran is also in receipt of a 30 percent rating for bilateral pes planus.  Accounting for what the Veteran is awarded herein, he is in receipt of a disability rating in excess of what would be allotted for a severe foot injury or condition. 

Furthermore, the schedular rating regulations specifically provide for disability ratings for orthopedic disabilities based on functional loss, including due to pain and other orthopedic factors, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).   Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given this variety, the Board concludes that the schedular rating criteria reasonably contemplate the Veteran's disability picture, which is manifested by symptoms of pain, swelling, difficulty standing and walking, a decreased ability to perform activities of daily living, and a difficulty in performing certain occupational tasks.  

As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current foot disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met and that his overall disability picture is not so unusual as to warrant referral for extraschedular consideration.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable disability rating of 10 percent, and no higher, is granted for the period prior to October 29, 2010 for right foot hallux valgus.

An initial disability rating in excess of 10 percent for right foot hallux valgus prior to October 29, 2010, and from January 1, 2011, is denied.

An initial disability rating in excess of 10 percent for left foot hallux valgus prior to June 10, 2005, and from August 1, 2005 is denied.

An initial 10 percent disability rating for right foot hammer toes is granted.

An 10 percent disability rating for left foot hammer toes is granted.

An extension of a temporary total disability rating beyond December 31, 2010, for convalescence following an October 29, 2010, right foot surgery, is denied.



______________________________
DEBORAH W. SINGLETON
Veterans Law Judge
Board of Veterans' Appeals


______________________________
MICHAEL E. KILCOYNE
Veterans Law Judge
Board of Veterans' Appeals

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


